Case 3:17-cv-01112-JLS-NLS Document 110-5 Filed 06/27/19 PageID.3750 Page 1 of 6




                             EXHIBIT 8
Case 3:17-cv-01112-JLS-NLS Document 110-5 Filed 06/27/19 PageID.3751 Page 2 of 6




                                                                Exhibit 8 Page 122
Case 3:17-cv-01112-JLS-NLS Document 110-5 Filed 06/27/19 PageID.3752 Page 3 of 6




                                                                Exhibit 8 Page 123
Case 3:17-cv-01112-JLS-NLS Document 110-5 Filed 06/27/19 PageID.3753 Page 4 of 6




                                                                Exhibit 8 Page 124
Case 3:17-cv-01112-JLS-NLS Document 110-5 Filed 06/27/19 PageID.3754 Page 5 of 6




                                                                Exhibit 8 Page 125
Case 3:17-cv-01112-JLS-NLS Document 110-5 Filed 06/27/19 PageID.3755 Page 6 of 6




                                                                Exhibit 8 Page 126
